DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 4-6, 8 and 9.

Applicants' arguments, filed 07/13/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.

Claim 1 recites wherein the second polymer is infiltrated into and throughout the first polymer. The claim fails to comply with the written description requirement since the specification does not disclose wherein the second polymer is throughout the first polymer when infiltrated. At best, the specification discloses in paragraph [0023] wherein the second monomer component is well infiltrated into the first polymer particle. However, the term “well infiltrated” does not necessarily mean “throughout” since “well infiltrated” may mean the second monomer is infiltrated further into the first polymer particle and not throughout. 


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the second polymer" in the ninth line. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a polymer of at least one of a first monomer and a polymer of at least one of a second monomer. It is unclear which of these polymers “the second polymer” is referring to or if it is referring to one of these polymers. 

Claim 1 recites the limitation "the first polymer" in the ninth line. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a polymer of at least one of a first monomer and a polymer of at least one of a second monomer. It is unclear which of these polymers “the first polymer” is referring to or if it is referring to one of these polymers. 

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 fails to further limit the subject matter of the claim upon which is depends since it depends from claim 3 and claim 3 has been canceled. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 4-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jehn-Rendu et al. (US 2003/0012760, Jan. 16, 2003) in view of Puri et al. (US 2009/0092675, Apr. 9. 2009).
Jehn-Rendu et al. disclose a cosmetic or dermatological composition comprising at least a superabsorbent (co)polymer (i.e. claimed water-absorbing exfoliator). The resulting composition exhibits remarkable skin cleansing scrub activity and has no abrasive effect (abstract). The superabsorbent (co)polymer comprises one or more monomers (¶ [0016] and [0017]). Suitable monomers include acrylic acid (i.e. claimed monomer B) (i.e. water-soluble ethylenically unsaturated monomer) (¶ [0019]) and 2-acrylamido-2-methyl propane sulfonic acid (i.e. claimed monomer A) (i.e. unsaturated sulfonic acid-based monomer) (¶ [0020]). The superabsorbent (co)polymer is in the form of a particle (claim 12). 
Jehn-Rendu et al. differ from the instant claims insofar as not disclosing wherein one polymer is infiltrated into and throughout the other polymer and wherein the superabsorbent (co)polymer is spherical shape.
However, Puri et al. disclose a composition comprising a first and second polymer. The composition is useful in the formation of particles (abstract). The first polymer and the second polymer can be intimately mixed. The term “intimately mixed” refers to the polymers being well distributed within a mixture, e.g., the first polymer being well dispersed within the second polymer or vice versa (¶ [0026]). The particle can be spherical (¶ [0046]). The particles can be used in cosmetic applications (¶ [0148]).
Jehn-Rendu et al. disclose a superabsorbent (co)polymer. Jehn-Rendu et al. do not disclose how make the superabsorbent (co)polymer. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have one polymer well distributed within another polymer since this is a known and effective method of forming a composition comprising more than one polymer used in cosmetic applications as taught by Puri et al. 
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the superabsorbent (co)polymer to be spherical shape since the superabsorbent (co)polymer is a particle and spherical is a known an effective shape for multipolymer particles used in cosmetic applications as taught by Puri et al. 
	In regards to the properties recited in instant claim 1, the instant specification discloses in paragraph [0023] wherein the composition is formed from a monomer A and a monomer B. Paragraph [0102] of the instant specification discloses wherein suitable monomer A includes 2-acrylamido-methylpropanesulfonic acid and paragraph [0107] of the instant specification discloses wherein suitable monomer B includes acrylic acid. Since the superabsorbent copolymer of Jehn-Rendu et al. comprise substantially the same monomer A and monomer B as the claimed invention, one of ordinary skill in the art would reasonably expect the superabsorbent copolymer of Jehn-Rendu et al. to have substantially the same properties as the claimed invention.  
In regards to instant claims 1 and 4 reciting an acid dissociation index, paragraph [0102] of the instant specification discloses wherein 2-acrylamido-methylpropanesulfonic acid (i.e. claimed monomer A) has a pKa of 1.4 and paragraph [0107] of the instant specification discloses wherein acrylic acid (i.e. claimed monomer B) has a pKa of 4.1. Therefore, monomer A having an acid dissociation index (pKa) smaller than an acid dissociation index (pkA) of monomer B and wherein the difference between the acid dissociation index of monomer B and the acid dissociation index of monomer A is 1.5 or more is obvious. 


Response to Arguments
Applicant’s arguments have been considered but are moot because a new rejection necessitated by Applicant’s amendment has been made. 


Conclusion
Claims 1, 4-6, 8 and 9 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612